Citation Nr: 9904258	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Offices 
in Los Angeles, California, Louisville, Kentucky, 
and St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970, and from February 1973 to July 1973.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Los Angeles, California, that denied 
the veteran's claim for entitlement to service connection for 
PTSD.  Since that decision, the veteran has relocated to 
Florida, via Arizona and Kentucky, where his claim has been 
processed by the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  An acquired psychiatric disorder did not manifest itself 
while the veteran's was serving in the US Navy.

3.  The record does not show that the veteran engaged in 
actual combat with the enemy.  Adequate stressors have not 
been corroborated and it may not be concluded that the 
veteran has PTSD related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.  The veteran 
served in Vietnam, and there are VA and private medical 
reports showing a diagnosis of PTSD.  The facts relevant to 
this appeal have been properly developed and the obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied.  Id.

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

In order to establish service connection for PTSD, there must 
be:

(1)  objective medical evidence showing a 
diagnosis of, or symptomatology 
consistent with, the condition;

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  an evidentiary link between the 
claimed inservice stressor and the 
current PTSD symptomatology.  

Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95; 38 C.F.R. § 3.304 (1998).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, VA Manual M21-1 outlines the specific 
procedures required for the VA to follow in evaluating claims 
for service connection based on PTSD.  Essentially, this 
regulation requires evidence that the veteran served in the 
area in which the stressful event was alleged to have 
occurred and evidence to support the description of the 
event.  If the claimed stressor is related to combat, in the 
absence of information to the contrary, receipt of the Purple 
Heart, Combat Infantryman Badge, Bronze Star, or other 
similar citations is considered supportive evidence of 
participation in a stressful episode.  Other types of 
supportive evidence, such as plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in a 
graves registration unit may be accepted.  POW (prisoner-of-
war) status is conclusive evidence of an in-service stressor.  

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.304(d), (f) (1998).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Although the claims folder is replete with medical diagnoses 
of PTSD, there is a lack of information concerning the 
stressors on which those diagnoses are based.  It should be 
first noted that the veteran did not actually serve in the 
Repubic of Vietnam during the Vietnam conflict - he was 
stationed aboard a US Navy vessel that sailed in the waters 
off Vietnam.  

The veteran has stated that he suffers from "survivors 
guilt", that he participated in mine-sweeping activities, 
and that three people he knew from the ship he was stationed 
on died in enemy actions.  Yet, despite repeated requests for 
further information concerning these events, such as dates, 
locations, or other eye witnesses, the veteran has remained 
vague as to the details of his service in the waters off 
Vietnam.

The evidence does not indicate that the veteran was engaged 
in combat with the enemy; his military occupational specialty 
was that of gunner's mate.  He did not receive any kind of 
award showing that he fired a weapon at the enemy, and the 
ship's records do not show engagement with hostile forces in 
the Vietnamese waters.  The alleged stressor events to which 
he refers with any particular specificity the Board has 
listed above.  Yet, it is a particularly distressing event, 
rather than the mere presence in a "combat zone" that may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).

The United States Court of Veterans Appeals (the Court), in 
Zarycki, provided an analytical framework for establishing 
the presence of a recognizable stressor, which is an 
essential element in a diagnosis of PTSD.  Based on VA 
regulations, including 38 C.F.R. § 3.304(f), the Court noted 
that the first question that needed to be answered was 
whether the veteran had "engaged in combat with the enemy."  
If there is evidence that the veteran engaged in combat with 
the enemy, such as recognized military citations or other 
supportive evidence, and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding his 
stressor must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, as long as the veteran's testimony 
is considered "satisfactory."

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to verified combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
occurrence of the alleged stressor.  Rather, there must be 
service records or other information that corroborates the 
veteran's testimony as to the occurrence of the stressor.  

Also, the Board is not bound to accept an uncorroborated 
account of stressors, nor is the Board required to accept an 
unsubstantiated medical opinion that alleged PTSD had its 
origin in service.  This is especially true where, as in this 
case, there is considerable passage of time between the 
putative stressful events recounted by the veteran and the 
onset of claimed PTSD.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hayes v. 
Brown, 5 Vet. App. 60 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).

The veteran has alleged that he was involved in incidents in 
service that he cites as stressors resulting in his alleged 
PTSD.  Yet, none of these incidents could be verified, and 
the veteran has remained vague with regard to such pertinent 
facts as names, dates, and locations.  He has never commented 
on whether anyone was with him at the time any of the 
"stressful" events occurred, the date it happened, or other 
information that would help in the confirmation of his story.  
Moreover, the file contains no other independent credible 
evidence, such as statements from fellow soldiers, as to the 
occurrence of the alleged events.  

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed 
stressors.  With the limited information provided by the 
veteran, the VA sought corroboration through a request for 
assistance from the US Army and Joint Services Environment 
Support Group (ESG) (now renamed as the US Armed Services 
Center for Research of Unit Records [USASCRUR]).

ESG did confirm the veteran's story that his ship, the USS 
Dubuque (LPD-8) did embark Marines from the 3rd Marine 
Division while in Vietnam.  However, the ship was not fired 
upon while participating in said embarkment.  Moreover, the 
individuals that the veteran named, [redacted], [redacted], 
and the individual with the last name of 
"[redacted]", were not found to be Marines that were killed 
while the veteran's ship was in Vietnam.  Because the veteran 
did not provide more specific details about his other claimed 
stressors, the VA, through inquiries to ESG, was unable to 
obtain any additional information in support of his claim.  
To the Board, it appears that the veteran has remained 
passively disinterested in providing assistance and has not 
provided information that is essential in obtaining the 
verifying evidence he alludes thereto.  See also Gobber v. 
Derwinski, 2 Vet. App. 470 (1992); Olson v. Principi, 3 Vet. 
App. 480 (1992).

With regard to diagnoses of PTSD, these were apparently made 
following a recitation by the veteran of his alleged combat 
"stressors", which may or may not have resulted from 
actions while in the Navy.  Because the previous diagnoses 
have been based on the veteran's own recitation of his 
alleged service history (stressors), it is uncertain to what 
extent the veteran actually meets the criteria for PTSD.  The 
Board would also note that when the veteran actually sat down 
for a PTSD-specific psychiatric examination in September 
1997, a psychiatric condition was not diagnosed.  See PTSD 
Exam, September 27, 1997.  Where the VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Zarycki v. Brown, 6 Vet. 
App. 106 (1993).

The Court has held, in West v. Brown, 7 Vet. App. 70 (1994), 
in effect, that a psychiatric evaluation that is based on an 
incomplete or questionable history is inadequate for rating 
purposes and frustrates the efforts of judicial review.  
Reviewing Zarycki and West together, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel and, once such a stressor is established, whether 
it is sufficient to give rise to PTSD is a medical 
determination.  Thus, if an examiner renders a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate of claimed 
stressors through other government agencies would also be 
fruitless.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
stressor to support a diagnosis of PTSD has not been shown.  
While PTSD has been diagnosed, the veteran has not provided 
sufficiently detailed information relating to his examples of 
stressors to allow for corroboration, and, a diagnosis of 
PTSD, without verified stressors relating the disorder to 
military service, is insufficient to establish entitlement to 
service connection.  The Board finds therefore that there is 
not sufficient evidence to place the evidence in equipoise as 
to whether the veteran suffers from PTSD related to his 
military service.  On the basis of these findings and 
following a full review of the record, the Board concludes 
that the record before us does not show that the veteran has 
PTSD related to his experiences in Vietnam, and service 
connection for PTSD is not warranted.



ORDER

Entitlement to service connection for PTSD is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

